


    


EXHIBIT 10.1
FIRST AMENDMENT TO LEASE AGREEMENT
AND
TRI-PARTY AGREEMENT


This First Amendment to Lease Agreement and Tri-Party Agreement (this
"Amendment") is entered into as of February 27, 2015 (the "Effective Date") by
and between FPG ASPEN LAKE OWNER, LP, a Delaware limited partnership (as
successor-in-interest to 13785 Research Blvd, LLC, a Texas limited liability
company) (“Original Landlord”), FPG TOH OWNER, LP, a Delaware limited
partnership (the "Additional Landlord" and together with the Original Landlord,
“Landlord”), and Q2 SOFTWARE INC., D/B/A Q2EBANKING, a Delaware corporation
("Tenant").


RECITALS


WHEREAS, the predecessor-in-interest to Original Landlord and Tenant are parties
to that certain Lease Agreement dated November 20, 2012 (the “Lease”) for that
certain space consisting of approximately 85,819 rentable square feet commonly
known as Suite 150 (the “Original Premises”) located on the first, third and
fourth floors in the building known as ASPEN LAKE OFFICE BUILDING located on
13785 Research Boulevard in the City of Austin, State of Texas (the “Aspen Lake
Building”).
WHEREAS, Additional Landlord is a related entity to Original Landlord and is the
owner of the building known as TOWER POINT located on 13805 Research Boulevard
in the City of Austin, State of Texas (the “Tower Point Building”).
WHEREAS, Tenant desires to expand for one year into 7,949 rentable square feet
commonly known as Suite 200 (the “Expansion Premises”) located on the second
floor of the Tower Point Building and Original Landlord and Additional Landlord
have agreed to such expansion, on the terms and conditions set forth below.
NOW, THEREFORE, in consideration of the foregoing, and of the mutual covenants
set forth herein and of other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto agree as follows:
AGREEMENTS


1.Defined Terms and References. The recitals set forth above are herein
incorporated by reference and agreed to by Landlord and Tenant. All capitalized
terms used herein that are not defined herein but are defined in the Lease shall
have the same meanings herein as in the Lease.


2.Expansion Premises. Effective as of February 23, 2015 (the “Expansion Date”),
Additional Landlord hereby leases to Tenant, and Tenant hereby leases from
Additional Landlord, the Expansion Premises on the terms and conditions of the
Lease, as amended by this Amendment, for a period of one (1) year from the
Effective Date; provided, however, Additional Landlord shall have the right to
terminate the Lease, with respect to the Expansion Premises only (the “Expansion
Premises Termination Right”), at any time following the one hundred eightieth
(180th) day after the Effective Date, by giving Tenant thirty (30) days prior
written notice of its election to so terminate. Notwithstanding anything
contained herein to the contrary, Landlord shall not have the right to exercise
the Expansion Premises Termination Right if either (i) prior to March 31, 2015,
Original Landlord and Tenant execute a written term sheet for the termination of
the portion of the Original Premises located on the third Floor of the Aspen
Lake Building and the extension of the Term of Lease with respect to remainder
of the Original Premises for an additional five (5) year period beyond the
current Expiration Date, or (ii) prior to March 31, 2015, Additional Landlord
and Tenant enter into a lease for the entire first floor of the Tower Point
Building in an “as-is” condition, at a rate of $18.50 per rentable square foot,
for a Term coterminous with the Expansion Premises.






--------------------------------------------------------------------------------




3.Incorporation of Lease Terms with Respect to Expansion Premises. Additional
Landlord hereby acknowledges and agrees that Additional Landlord has received
and reviewed a copy of the Lease. As of the Effective Date, Original Landlord,
Additional Landlord and Tenant agree that:


(a)
the Lease shall be a direct lease between Additional Landlord and Tenant with
respect to the Expansion Premises, except to the extent modified herein and
provided that the following defined terms in the Lease shall have the following
meanings as they relate to the lease of the Expansion Premises to Tenant by
Additional Landlord:



(i)    “Landlord” shall mean the Additional Landlord;
(ii)    “Building” shall mean the Tower Point Building;
(iii)    “Land” shall mean the land described on Exhibit “A” attached hereto;
(iv)
“Project” shall mean the Tower Point Building, the Land described on Exhibit “A”
attached hereto and the Parking Facilities and Public Areas located thereon;

(v)    “Rentable Area” shall mean 7,949 rentable square feet; and
(vi)    “Tenant’s Proportionate Share” shall mean 41.4%.    


(b)
Except as expressly set forth herein, all terms, covenants, provisions and
conditions of the Lease are incor-porated into this Amendment by this reference
with the same force and effect as if fully set forth in this Amendment and the
same shall be binding upon Tenant, Original Landlord and Additional Landlord;



(c)
Tenant shall fully perform, and be fully responsible and liable for, all
obligations arising on behalf of the “Tenant” under the Lease with respect to
the Expansion Premises, except as modified herein, from and after the Expansion
Date;



(d)
Additional Landlord shall fully perform, and be fully responsible and liable
for, all obligations arising on behalf of the “Landlord” under the Lease with
respect to the Expansion Premises, except as modified herein, from and after the
Expansion Date;



(e)
From and after the Effective Date, all references in the Lease to the Premises
shall be deemed to be references to the Original Premises and the Expansion
Premises, except to the extent otherwise relating solely to the Original
Premises or the Expansion Premises; and



(f)
From and after the Effective Date, all references in the Lease to the Building
shall be deemed to be references to the Aspen Lake Building when relating to the
Original Premises and the Expansion Premises, except to the extent otherwise
provided herein.



4.Expansion Premises Base Rent. In addition to the Base Rent payable for the
Original Premises, Base Rent under the Lease for the Expansion Premises shall be
as follows:


Time period
Annual rate per square foot of Rentable Area
Monthly amount of Base Rent
 
 
 
Year 1
$18.50
$12,254.71





















--------------------------------------------------------------------------------




5.Condition of the Original Premises and the Expansion Premises. Tenant
acknowledges that no representations as to the condition, repair or alteration
of the Original Premises or the Expansion Premises, nor promises to alter,
remodel or improve the Original Premises or the Expansion Premises, have been
made by Original Landlord or Additional Landlord and accepts the Original
Premises and the Expansion Premises in its current AS IS, WHERE IS condition.


6.Confidentiality. Tenant acknowledges the terms and conditions of the Lease (as
amended hereby) are to remain confidential for Landlord’s benefit, and may not
be disclosed by Tenant to anyone, by any manner or means, directly or
indirectly, without Landlord’s prior written consent; however, Tenant may
disclose the terms and conditions of the Lease to its attorneys, accountants,
employees and existing or prospective financial partners, or if required by
court order, provided all parties to whom Tenant is permitted hereunder to
disclose such terms and conditions are advised by Tenant of the confidential
nature of such terms and conditions and agree to maintain the confidentiality
thereof (in each case, prior to disclosure). Tenant shall be liable for any
disclosures made in violation of this Section by Tenant or by any entity or
individual to whom the terms of and conditions of the Lease were disclosed or
made available by Tenant. The consent by Landlord to any disclosures shall not
be deemed to be a waiver on the part of Landlord of any prohibition against any
future disclosure.


7.Waiver of Statutory Lien. Tenant hereby waives its statutory lien under
Section 91.004 of the Texas Property Code.


8.Landlord’s Notice Addresses. The addresses for notice for Additional Landlord
are as follows:


Landlord:
FPG TOH Owner, LP

c/o Fortis Property Group, LLC
45 Main Street, Suite 800
Brooklyn, New York 11201
Attention:  Jonathan Landau
Telephone: 718.907.7703
Facsimile:  718.907.8703 


with a copy to:
Bloodworth Carroll, P.C.

10000 North Central Expressway, Suite 1050
Dallas, Texas 75231
Attention:  Thom Bloodworth
Telephone: 214.234.2722
Facsimile:  214.234.2727 


9.Determination of Charges. Landlord and Tenant agree that each provision of the
Lease (as amended by this Amendment) for determining charges and amounts payable
by Tenant (including provisions regarding Tenant’s Proportionate Share of Excess
Operating Costs, Tenant’s Proportionate Share of Excess Taxes and Tenant’s
Proportionate Share of Electrical Costs) is commercially reasonable and, as to
each such charge or amount, constitutes a statement of the amount of the charge
or a method by which the charge is to be computed for purposes of Section 93.012
of the Texas Property Code.


10.Prohibited Persons and Transactions. Tenant represents and warrants that to
the best of its actual knowledge, neither it nor any of its affiliates, nor any
of their respective partners, members, shareholders or other equity owners, and
none of their respective employees, officers, directors, representatives or
agents is a person or entity with whom U.S. persons or entities are restricted
from doing business under regulations of the Office of Foreign Assets Control
(“OFAC”) of the Department of the Treasury (including those named on OFAC’s
Specially Designated Nationals and Blocked Persons List) or under any statute,
executive order (including the September 24, 2001, Executive Order Blocking
Property and Prohibiting Transactions with Persons Who Commit, Threaten to
Commit, or Support Terrorism), or other governmental action and will not assign
or otherwise transfer the Lease to, contract with or otherwise engage in any
dealings or transactions or be otherwise associated with such persons or
entities.
 




--------------------------------------------------------------------------------




11.Ratification. Tenant hereby ratifies and confirms its obligations under the
Lease, and represents and warrants to Landlord that it has no current knowledge
of any defenses thereto. Additionally, Tenant further confirms and ratifies
that, as of the date hereof,  the Lease is and remains in good standing and in
full force and effect,  Tenant has no claims, counterclaims, set-offs or
defenses against Landlord arising out of the Lease or in any way relating
thereto or arising out of any other transaction between Landlord and Tenant, and
 except as expressly provided for in this Amendment, all tenant finish-work
allowances provided to Tenant under the Lease or otherwise, if any, have been
paid in full by Landlord to Tenant, and Landlord has no further obligations with
respect thereto.


12.Broker. Landlord and Tenant each warrant to the other that, other than
Landlord’s broker, Jones Lang LaSalle (Brent Powdrill and Rachel Coulter), and
Tenant’s retention of the services of Volney Campbell of Collier’s International
(“Tenant’s Broker”), neither has dealt with any broker or agent in connection
with the negotiation or execution of this Amendment. Tenant and Landlord shall
each indemnify the other against all costs, expenses, attorneys' fees, and other
liability for commissions or other compensation claimed by any other broker or
agent claiming the same by, through, or under the indemnifying party. Landlord
agrees to pay an amount equal to four percent (4%) of the gross rent to Tenant
in lieu of a brokerage fee to Tenant’s Broker. Tenant shall also indemnify
Landlord other against all costs, expenses, attorney’s fees, and other liability
for commissions or other compensation claimed by Tenant’s Broker (unless
Landlord fails to pay Tenant the brokerage fee to Tenant as provided in the
preceding sentence).


13.No Claims. As of the date hereof, Tenant has no pending claims, demands,
counterclaims, defenses, allowances, adjustments or offsets arising out of or in
any way related to the Lease or arising out of any document, writing or
instrument executed in connection therewith or herewith. Tenant is not aware of
any default by Landlord under any of the terms or provisions of the Lease.


14.Entire Agreement. This Amendment supersedes and cancels any and all previous
statements, negotiations, arrangements, brochures, agreements and
understandings, if any, between Landlord and Tenant with respect to the subject
matter of this Amendment. The Lease and this Amendment constitute the entire
agreement of the parties with respect to the subject matter of the Lease and
this Amendment. There are no representations, understandings, stipulations,
agreements, warranties or promises (express or implied, oral or written) between
Landlord and Tenant with respect to the subject matter of this Amendment or the
Lease. It is likewise agreed that the Lease and this Amendment may not be
altered, amended, modified or extended except by an instrument in writing signed
by both Landlord and Tenant.


15.Authority. The person executing this Amendment on behalf of Tenant represents
unto Landlord that: (a) Tenant is a duly organized and validly existing Texas
corporation in good standing under the laws of the State of Texas, (b) Tenant
has the full right and authority to execute, deliver and perform this Amendment;
(c) the person executing this Amendment on behalf of Tenant is authorized to do
so; (d) upon request of Landlord, such person will deliver to Landlord
satisfactory evidence of his or her authority to execute this Amendment on
behalf of Tenant; and (e) this Amendment, when executed and delivered by Tenant
and Landlord, will constitute the valid and binding agreement of both parties,
enforceable against Landlord and Tenant in accordance with its terms.


16.Status of Lease. The Lease, as amended by this Amendment, is in full force
and effect and is binding upon and enforceable by Landlord and Tenant in
accordance with its terms. In the event of a conflict between the terms and
conditions of the Lease and the terms and conditions in this Amendment, the
terms and conditions of this Amendment shall control.


17.Counterparts. This Amendment may be executed in multiple counterparts, each
of which shall be deemed to be an original, and all of such counterparts shall
constitute one document. To facilitate execution of this Amendment, the parties
hereto may execute and exchange, by telephone facsimile or electronic mail PDF,
counterparts of the signature pages. Signature pages may be detached from the
counterparts and attached to a single copy of this Amendment to physically form
one document.












--------------------------------------------------------------------------------




EXECUTED effective as of the Effective Date.


ADDITIONAL LANDLORD:


FPG TOH OWNER, LP,
a Delaware limited partnership
                        
By:    FPG TOH GP, LLC,
    a Delaware limited liability company,
its General Partner




By: /s/ Jonathan Landau    
Name: Jonathan Landau    
Title: CEO    




ORIGINAL LANDLORD:


FPG ASPEN LAKE OWNER, LP,
a Delaware limited partnership
                        
By:    FPG ASPEN LAKE GP, LLC,
    a Delaware limited liability company,
its General Partner




By: /s/ Jonathan Landau    
Name: Jonathan Landau    
Title: CEO    






--------------------------------------------------------------------------------








TENANT:


Q2 SOFTWARE INC., D/B/A Q2EBANKING,
a Delaware corporation




By:    /s/ Barry G. Benton            
Name:     Barry G. Benton                
Title:    SVP and General Counsel    




--------------------------------------------------------------------------------




    
CONSENT OF GUARANTOR


The undersigned, as Guarantor under that certain Lease Guaranty Agreement in
favor of Landlord dated as of November 19, 2012, hereby consents to this
Amendment, agrees to be abound by the terms and provisions hereof and agrees
that this Amendment shall not impair, waive, release or extinguish the
obligations and liabilities of Guarantor under the Guaranty.




Q2 HOLDINGS, INC., a Delaware corporation
By: /s/ Barry G. Benton    
Name: Barry G. Benton    
Title: SVP and General Counsel    




